Citation Nr: 1421716	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-01 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for residuals of fracture of the left wall nasal bone, including chronic vasomotor rhinitis.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran had active service from February 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Regarding the characterization of the claims, an August 2010 VA examiner provided opinion that the Veteran's residuals of fracture of the left wall nasal bone included chronic vasomotor rhinitis.  The Board has rephrased this issue accordingly.  

Additionally, the Veteran has alleged that his inability to obtain and maintain substantially gainful employment is due to the effects of his PTSD.  Thus, the Board finds that the Veteran has reasonably raised the issue of entitlement to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 C.F.R. § 3.155(a)).  This issue, which is a component of the claim for a higher initial rating for PTSD, has been listed as a separate "claim" for administrative purposes only.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (where reasonably raised by the record, a claim of entitlement to TDIU is construed as a component of an increased rating claim with respect to the disability alleged to preclude employment.)

The Board notes that, in addition to the paper claims folder, there are paperless, electronic claims files (Virtual VA and the Veterans Benefits Management System (VBMS)) associated with the Veteran's claims.  A review of the Virtual VA claims file reveals VA clinic records and an April 2014 Appellant's Brief which is not associated with the paper claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board regrets any further delay in adjudicating the appeal, but finds that additional development is necessary.  

A March 2010 VA psychiatry note indicated that the Veteran was assigned a current Global Assessment of Function (GAF) score of 51 with his lowest to highest GAF scores for the past year ranging from 46 to 53.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association ("DSM-IV") (a GAF is a scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness).  There is a reference to the Veteran first being diagnosed with PTSD in September 2005, and that his most recent consultations had been in December 2009 and February 2010.  These earlier evaluations of the Veteran's PTSD are not associated with the claims folder.

Here, the Veteran has alleged that his PTSD results in his unemployability.  The prior reported GAF score of 46 could be consistent with a finding of serious impairment in social or occupational functioning, including an inability to keep a job.  The Board must remand this case to obtain the outstanding VA clinic records, particularly when they may have pertinent information to explain the basis for the GAF score of 46 which substantially deviates from the GAF scores of 70 and 60 on VA examinations in May 2010 and August 2012, respectively.

Once the additional records are obtained, the Board finds that additional VA examination is necessary to evaluate the severity of the Veteran's PTSD in light of his documented treatment history and the apparent lower evaluations of his overall psychological, social, and occupational functioning by VA clinicians.  Additionally, the Board finds that medical opinion is necessary to determine whether the Veteran's service-connected PTSD has rendered him unable to obtain and maintain substantially gainful employment.

The Board also observes that, in an Appellant's Brief dated April 2014, the Veteran's representative argued that the Veteran's symptom of voice hoarseness is among the residuals of fracture of the left wall nasal bone.  It appears from the record that the Veteran was first evaluated by VA for "VOCAL CORD DISEASE" in December 2002.  Thus, these records should be obtained prior to adjudicating the nose disability claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.  The Veteran should be provided a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) for him to return to determine his employment income during the appeal period.

2.  Associate with the claims folder all available VA clinic records for the time period from December 2002 to March 2010, and from September 5, 2012 to the present.

3.  Arrange for the Veteran to undergo appropriate examination for the purpose of determining the nature and severity of the service-connected PTSD as manifested during the appeal period.  All special tests and studies should be conducted as indicated, and all objective findings should be noted in detail.  The claims folder (both paper and electronic) must be made available to the examiner for review prior to the examination.  

The examiner is requested, to the extent possible, to assign GAF scores representing the time period from November 2009 to the present which reconciles the GAF scores assigned in the VA clinic setting with those assigned during VA examinations in May 2010 and August 2012.  If the examiner believes that the disability has changed over time, he/she should state that fact and enter separate GAFs, if possible.  

The examiner is also requested to provide opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected PTSD renders him unable to obtain or maintain substantially gainful employment and, if so, to identify the date of the onset of unemployability.

4.  Upon completion of the above, readjudicate the claims to include entitlement to TDIU.  If any benefit sought on appeal is not granted in full, the RO should furnish the Veteran and his representative an SSOC and allow an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

